Citation Nr: 0611713	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-16 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
secondary to medication prescribed for the veteran's service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to restoration of a 100 percent disability 
evaluation for residuals of prostate cancer, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of prostate cancer from December 1, 1999, to 
October 3, 2003.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of prostate cancer from November 1, 2003.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issues of entitlement to an evaluation in excess of 20 
percent for residuals of prostate cancer from December 1, 
1999, to October 3, 2003, and entitlement to an evaluation in 
excess of 10 percent for residuals of prostate cancer from 
November 1, 2003, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a disorder of the liver that is 
caused by, or aggravated by, medication used for the 
treatment of his service-connected PTSD.

2.  In a June 1998 rating decision, the RO notified the 
veteran and his representative of a proposed rating reduction 
in the evaluation for service-connected residuals of prostate 
cancer from 100 percent to a noncompensable evaluation.

3.  A September 1999 rating decision reduced the evaluation 
for service-connected residuals of prostate cancer from 100 
percent to a noncompensable evaluation, effective December 1, 
1999.

4.  The veteran underwent no surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure for treatment of 
prostate cancer subsequent to surgery in May 1997 and was 
found to be stable, in regard to his prostate cancer in April 
1998.


CONCLUSIONS OF LAW

1.  A liver disorder is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The criteria for restoration of a 100 percent disability 
rating for residuals of prostate cancer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.115, 
4.115b, Diagnostic Code 7528 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In this case, the veteran alleges that he suffers from a 
liver disorder as a result of side effects from his taking of 
Tofranil to treat his service-connected PTSD disability.  He 
does not allege service connection on a direct basis.

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Associated with the claims file is a VA Form 10-7131, that 
reported the veteran's hospitalization at a VA facility for 
acute psychiatric reaction in May 1973.  VA treatment records 
reflect that the veteran was prescribed Tofranil to treat 
depression as early as August 1981.  The veteran submitted 
his claim for entitlement to service connection for PTSD in 
March 1997.

The veteran submitted a letter from his private psychiatrist, 
W.C. Diebold, M.D., dated in August 1997.  Dr. Diebold 
reported that he had seen the veteran for treatment of major 
depression beginning in January 1997.  He had prescribed 
Imipramine for treatment.  (The Board notes that the veteran 
later received treatment from Dr. Diebold on a fee basis, 
paid for by VA).

Records from C. Dewey, M.D., for the period from October 1992 
to October 1997, show that the veteran was treated for his 
depression during that period.  He was prescribed Tofranil in 
addition to several other medications.  The veteran's 
Tofranil level was noted to be excellent; however, his 
cholesterol level was noted to be "too high" in January 
1993.  A March 1995 entry noted that the veteran was shown to 
have an abnormal liver function test (LFT) as of August 1994 
but that the veteran declined further laboratory studies.  
The veteran was screened for hepatitis C in August 1995 but 
the test results were negative for any reaction to the 
hepatitis C antibody.   

Associated with the claims file is a letter from P. N. Joshi, 
M.D., to Dr. Dewey, dated in December 1996.  Dr. Joshi noted 
that the veteran had a history of being treated with Tofranil 
for depression since 1970 "on an off and on again basis."  
An April 1998 clinic note from Dr. Joshi noted that the 
veteran had abnormal LFTs as of April 1998 but they were not 
abnormal in April 1997.  He noted that the veteran's primary 
care physician was evaluating him for the findings.

The veteran submitted a statement and additional medical 
records from Dr. Dewey in November 1998.  The records 
contained the report of a computed tomography (CT) scan of 
the abdomen, dated in April 1998.  The report noted the 
presence of a small abnormality in the right hepatic lobe.

The veteran also submitted records from M. J. Sullivan, M.D., 
that were dated in July 1998.  Dr. Sullivan evaluated the 
veteran for his elevated LFTs.  Dr. Sullivan noted that the 
LFTs had been mildly elevated off and on over the last 
several years.  He reviewed in detail a number of laboratory 
reports of record as well as the results of the April 1998 CT 
scan.  He noted that the source of the elevated results was 
not clear.  He also said that the lesion reported on the CT 
scan was what was thought to represent some sort of a 
hemangioma.  Dr. Sullivan said that he did not want to do a 
liver biopsy just to see if the veteran had chronic 
hepatitis.  He provided impressions of elevated LFTS, 
probably secondary to drug-induced hepatitis, possibly 
related to Tofranil, and a differential diagnosis of chronic 
hepatitis B/fatty infiltration of the liver, occult 
metastatic liver disease.  He added a comment that it was 
doubtful in regard to the metastatic liver disease.  He said 
that the liver lesion was probably a vascular hemangioma and 
that this would be checked on a magnetic resonance imaging 
(MRI) study.

The veteran had another CT scan of the liver in July 1998.  
The report noted that there was no change in the lesion in 
the right lobe of the liver.  This suggested a benign 
etiology.  The report also said that this might represent 
some type of hemangioma.  The veteran had a MRI of the liver 
in August 1998.  The report noted that correlation was made 
with the April 1998 and July 1998 CT scans.  In summary, the 
MRI report said that the findings remained indeterminate but 
they suggested a benign etiology in light of the relative 
stability of the sequential CT scans.  

In his statement, the veteran said that Dr. Sullivan 
diagnosed him with a drug induced hepatitis that was caused 
by his taking Tofranil.  

The veteran also submitted a video tape as evidence in 
November 1998.  The tape represented an oral form of a 
statement from the veteran, predominantly involving his 
symptoms of depression and PTSD.  The veteran did make 
reference to his elevated LFTs but provided nothing 
additional that was not contained in prior written 
statements.

The veteran submitted additional records from Dr. Sullivan in 
April 1999.  The records included the results of a 
gastrointestinal (GI) evaluation performed in August 1998.  
In summarizing the findings, Dr. Sullivan stated that the 
veteran's ribonucleic acid (RNA) for hepatitis C was normal 
with no detectable C virus found, and that his hepatitis B 
surface antibody, surface antigen, core antibody, and core 
immunoglobin M (IgM) for B were all negative.  Dr. Sullivan 
also said that the MRI of the liver showed an ill-defined 
lesion in the inferior lateral right lobe of the liver which 
was thought to be essentially normal.

The veteran was denied service connection for drug-induced 
hepatitis by way of a rating decision dated in September 
1999.  The veteran submitted his notice of disagreement (NOD) 
that same month.

The veteran submitted additional VA records in October 1999.  
A VA GI clinic consult from July 1999 noted the veteran's 
history of elevated LFTs.  The examiner reviewed a number of 
laboratory results and noted that the veteran's hepatitis 
profile was negative.  The results of the several CT scans 
and MRI were reviewed as well.  The examiner further noted 
the results of a January 1999 CT scan that continued to show 
a vascular-type linear lesion in the right lobe of the liver.  
He said that no new lesions were noted and the scan was 
otherwise normal.  The assessment was fluctuating, abnormal, 
mild LFTs that recently returned to normal.  The examiner 
felt that the most likely explanation was the multiple drugs 
that the veteran was taking at the time of the abnormal 
tests.  He also said that there was a small focal defect in 
the liver which had been extensively validated and followed 
by physicians on the outside.  He said it looked like it was 
an unchanging hemangioma.  A second GI clinic note, dated in 
October 1999, reported much the same history and findings.  
The examiner noted that the veteran was also complaining of 
problems with his gallbladder.  Surgery was recommended to 
address those complaints and provide an opportunity for a 
biopsy of the liver.  The examiner again said that he felt 
that the veteran's LFTs were due to [prescribed] drugs taken 
by the veteran and that some levels had returned to normal.

The veteran had another CT scan and ultrasound of the abdomen 
in November 2000.  The ultrasound was said to have no obvious 
abnormalities.  The CT scan was said to show very small, less 
than 1-centimeter (cm) non-specific low attenuation foci in 
the right lobe of the liver.  They were described as no 
typical findings consistent with a hemangioma.  The veteran 
had a hepatology consult in June 2001.  The examiner noted 
the veteran's history of elevated LFTs and a right liver mass 
that she said was described in inconsistent ways by several 
CT scans, MRI, and ultrasound tests.  The plan was to do 
another scan and blood tests for hepatitis and other liver-
related findings.  A July 2001 CT scan report showed that 
there was no evidence of a discrete hepatic lesion.  A 
November 2001 hepatology clinic note reported that the latest 
CT scan was normal and that no hemangioma or mass was seen.  
The veteran's hepatitis profile was negative.  

The veteran had a liver biopsy in January 2002.  The 
pathology report noted mild portal and periportal 
inflammation, steatosis and cholestasis.  An additional 
comment noted that there was portal inflammation consisting 
of lymphocytes.  There was rare, focal spilling of 
inflammatory cells into the parenchyma.  No significant 
increase of plasma cells was noted.  There was mild steatosis 
and cholestasis.  An April 2002 ultrasound of the liver was 
interpreted to show an increase echogenicity of the hepatic 
parenchyma that suggested hepatocelluar disease.  Fatty 
infiltration was said to be most likely.  No discrete hepatic 
lesion was identified.  The records contain an entry that 
noted the biopsy was read at the Armed Forces Institute of 
Pathology (AFIP) as showing nonspecific changes, mild, and no 
evidence for autoimmune hepatitis.  The entry was dated in 
October 2002.

The veteran had a second liver biopsy in March 2003.  This 
biopsy was also referred to the AFIP for analysis.  

The veteran submitted a statement with medical records in May 
2003.  Included in the records was a VA hepatology clinic 
note dated in April 2003.  The note reported on the results 
of the March 2003 biopsy.  The biopsy was said to show mild 
steatosis, minimal portal inflammation, and minimal portal 
fibrosis.  The changes was said to be mild and nonspecific.  
There was no histologic evidence of autoimmune hepatitis or 
any other type of liver disease.  The veteran's increased 
alkaline phosphatase may not be hepatobiliary.  The examiner 
provided an assessment of nonalcoholic steatohepatitis (NASH) 
with mild superimposed drug effect - antidepressant, and 
hypertriglcerides.  The veteran included information on NASH 
with his submission.  

The veteran was afforded a VA examination in July 2003.  The 
veteran reported a history of using Tofranil intermittently 
since 1972.  The examiner discussed some of the veteran's 
history for evaluation for his elevated liver enzymes.  The 
examiner noted that the veteran had had three liver biopsies 
with the last occurring in March 2003.  The latest biopsy was 
reviewed by the AFIP.  The diagnoses were NASH, mild, no 
evidence of autoimmune or other type of liver disease, 
elevated alkaline phosphatase, and hyperlipidemia.  The 
examiner noted that elevated liver functions may be due to 
the use of trycyclic medications such as Tofranil.  However, 
review of the literature by the GI service showed no 
indication of trycyclic medications causing steatosis.  The 
examiner opined that the veteran's NASH was not likely to be 
caused by his use of Tofranil.

Associated with the claims file are VA outpatient records for 
the period from October 2002 to July 2003.  Many of the 
records were duplicates of those already considered.  A GI 
clinic note, dated July 8, 2003, reported that the veteran 
had been followed in the hepatology clinic for elevated LFTs 
and positive fluorescent antinuclear antibody (FANA) to rule 
out autoimmune hepatitis.  The veteran had a full review and 
three liver biopsies.  The results had ruled out autoimmune 
hepatitis and other types of liver disease.  The veteran was 
noted to have elevated triglycerides and that could explain 
the steatosis in his liver.  The veteran was noted to have 
been on trycyclic medications that could have caused elevated 
liver function tests; however, the literature gave no 
indication of trycyclic medications as causing steatosis.  A 
July 10, 2003 addendum, signed by the hepatology physician 
that had been evaluating the veteran, noted that the veteran 
had had three biopsies and that there was no need for further 
work up.  

The veteran was afforded a VA hepatology examination in April 
2004.  The examiner noted that she had reviewed the veteran's 
extensive records.  She noted that the veteran originally 
presented to the hepatology clinic with elevated liver 
enzymes that were documented in 1999.  The examiner noted 
that the veteran had no chemical evidence of hepatitis.  The 
examiner further noted that the veteran had two liver 
biopsies since 2002.  The latter biopsy, done in March 2003, 
was sent to the AFIP for review.  The examiner stated that 
there was no histologic evidence of autoimmune hepatitis or 
any other type of liver disease.  The examiner stated that 
the biopsies were the "goal [sic] [gold] standard" in 
determining if the veteran had any liver pathology and the 
March 2003 biopsy categorically found no evidence of any 
specific type of liver disease.  The veteran was found to 
have steatosis on both biopsies. 

The examiner concluded by saying that the veteran had 
multiple symptoms.  He was being followed in the clinic and 
all of the evaluations did not confirm any hepatitis pattern.  
The biopsies showed no evidence of any specific liver 
disease.  The only abnormality was the steatosis.  The 
examiner said that the steatosis was probably related to the 
veteran's weight gain and high triglyceride levels.  The 
examiner stated that it was less likely that the veteran's 
medication, used to treat his PTSD, was producing the minimal 
hepatic changes.  The examiner said that the weight of 
medical evidence against the conclusion was overwhelming and 
that the veteran's symptoms were not related to the above 
pathology.  

The Board has reviewed all of the evidence of record, to 
include the private medical records, VA records, and the 
several detailed statements, and videotape, submitted by the 
veteran.  The veteran contends that he has drug-induced 
hepatitis based on the July 1998 report from Dr. Sullivan.  
However, a careful reading of that report shows that Dr. 
Sullivan attributed the veteran's elevated LFTs as 
"probably" secondary to drug-induced hepatitis.  Dr. 
Sullivan also provided a differential diagnosis of chronic 
hepatitis B, fatty infiltration of the liver, occult 
metastatic liver disease.  In August 1998, Dr. Sullivan 
reported that all testing for hepatitis was negative and 
there has been no evidence of any type of cancer of the 
liver.  The fatty infiltration of the liver, referred to as 
steatosis, has been supported by the results of the two 
biopsies from 2002 and 2003.  

From the outset, the veteran's VA and private medical records 
show that his elevated LFTs were suspected to be caused by 
his taking of Tofranil.  However, the evidence shows that the 
tests fluctuated, sometimes returning to normal, and no 
identifiable disease/disorder, that was supported by 
objective evidence, was attributed to the taking of the 
medication.  The VA hepatology clinic notes show that there 
is no identifiable disease/disorder of the liver.  This is 
based on numerous tests of CT scans, ultrasounds, and a MRI, 
as well as the two biopsies that were referred to the AFIP.

In addition, the April 2004 VA examiner provided an extensive 
review of the veteran's medical history and the different 
tests that were conducted over the years, to include the 
biopsies.  The examiner concluded that there was no specific 
liver disease and that the evidence was overwhelmingly 
against the veteran's medication as producing the minimal 
hepatic changes.  Thus there is no evidence to show a cause 
of or aggravation of any liver disorder from the medication.  
Accordingly, there is no basis to grant service connection 
for a liver disorder as secondary to medications used to 
treat the veteran's service-connected PTSD.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a liver disorder on a secondary basis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for service connection.  The RO 
received the veteran's claim in November 1998.  His claim was 
denied in September 1999 prior to any notice being provided, 
and prior to the requirement to provide such notice.

The RO wrote to the veteran in July 2003.  The veteran was 
informed of what evidence was required to establish service 
connection on a secondary basis.  He was asked to identify 
sources of treatment so that records could be obtained.  The 
veteran was encouraged to submit his evidence to the RO.  

The RO again wrote to the veteran in March 2004.  The veteran 
was advised that he was to be scheduled for an examination.  
He was provided with notice of what was necessary to 
substantiate his claim for service connection.  He was also 
informed as to what evidence he was responsible for and what 
VA would do.  The veteran was asked to submit evidence that 
he had to support his claim.  

The veteran has not alleged any prejudice in the development 
of his claim.  He has effectively participated in the 
development of his claim.  He has responded to correspondence 
from the RO with submissions of additional evidence or 
contentions.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran was 
afforded several VA examinations.  VA medical records have 
either been submitted by the veteran or obtained by the RO.  
The veteran has also submitted private medical records from 
multiple sources.  The veteran has not alleged that there is 
any other outstanding evidence pertinent to his claim for 
service connection.  

II.  Restoration of 100 Percent Evaluation
For Residuals of Prostate Cancer

The veteran submitted his claim for entitlement to service 
connection for residuals of prostate cancer in March 1997.  
He included a statement from P. N. Joshi, M.D., dated in 
January 1997.  Dr. Joshi had diagnosed prostate cancer based 
on the results of a biopsy of the prostate.  He recommended a 
radical prostatectomy.  The veteran underwent surgery for the 
radical prostatectomy in May 1997.  

The RO granted service connection for prostate cancer in 
September 1997.  The veteran was assigned a 100 percent 
disability evaluation, effective from March 31, 1997.  The 
rating decision advised that the 100 percent evaluation was 
assigned during the active malignancy or antineoplastic 
therapy.  The rating decision further advised that a residual 
disability evaluation would be determined, by findings from a 
VA examination, conducted six months following completion of 
treatment.  The veteran was provided notice of the rating 
action in September 1997.  

Additional records from Dr. Joshi show that he declared the 
veteran to be stable from the standpoint of his prostate 
cancer in April 1998.  

The veteran was afforded a VA genitourinary examination in 
May 1998.  The examiner noted the history of diagnosis of, 
and surgery for, prostate cancer.  He also noted that Dr. 
Joshi had reported the veteran's prostate-specific antigen 
(PSA) as very low in April 1998.  The examiner did not report 
any further evidence of cancer or any continuation of 
treatment for the previous cancer since the May 1997 surgery.  

The RO issued a rating decision that proposed to reduce the 
veteran's 100 percent evaluation to a noncompensable (zero) 
level in June 1998.  The rating decision provided information 
regarding several disability evaluation levels and the 
evidence required to satisfy the rating criteria.  The 
veteran was provided notice of the proposed reduction that 
same month.  He was advised of his right to have a hearing in 
the matter.  

The veteran submitted a request for a hearing in July 1998.  
He was scheduled for a hearing on October 1, 1998, and 
notified of the hearing date in September 1998.  Evidence of 
record reflects that the veteran was hospitalized for 
treatment of his PTSD during the latter part of September 
1998.  He did not appear for his hearing.  However, the 
veteran did not request that the hearing be rescheduled.

The veteran's spouse submitted a statement on his behalf in 
September 1998.  She noted that they wanted to address 
several issues at the hearing, to include the veteran's 
urinary frequency.  There was no allegation that the veteran 
was still being treated for his prostate cancer.  Rather, the 
thrust of the statement was directed at the level of residual 
disability that would be assigned.  

A review of the additional medical evidence of record, dated 
through August 2004, shows that the veteran does not have any 
reoccurrence of the prostate cancer in any other area of the 
body since he was found to be stable by Dr. Joshi in April 
1998.

The RO issued a rating decision in September 1999 to reduce 
the veteran's 100 percent evaluation to a noncompensable 
level, effective December 1, 1999.  The veteran was provided 
notice of the reduction that same month

The veteran submitted a NOD in September 1999.  He did not 
dispute the reduction itself, but contended that he warranted 
a higher evaluation for the residuals of his prostate cancer.  

The original evaluation of 100 percent was provided under 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  See 38 C.F.R. § 4.115b (2005).  The 
note following this diagnostic code indicates that, following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.

The undisputed evidence shows that the veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer after his surgery in May 1997.  He was 
followed to ensure that there was no reoccurrence of his 
cancer and found to be stable in April 1998, more than six 
months after his surgery.  The veteran was afforded an 
examination in May 1998.  

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60-day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

As noted above, the veteran was notified of the RO's intent 
to reduce the 100 percent evaluation for service-connected 
residuals of prostate cancer by letter in June 1998.  
Thereafter, he was afforded an opportunity to have a pre-
determination hearing and given at least 60 days in which to 
present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  
The veteran was scheduled for a hearing but did not report.  
Final action to reduce the 100 percent evaluation to a 
noncompensable evaluation percent was taken pursuant to 38 
C.F.R. § 3.105(e) in September 1999. The veteran was informed 
of this decision by letter dated that same month.  The 
reduction was made effective beginning December 1, 1999.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations.  38 C.F.R. § 
3.105(e).  The veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after April 1998.  
Therefore, all of the evidence is in favor of a finding that 
the reduction from 100 percent was proper.

The Board notes that the notice required by 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) was not required in regard to 
this issue.  The case turned on the issue of when the 
veteran's 100 percent evaluation for prostate cancer could be 
reduced.  The applicable criteria require that there be a 
residual evaluation assigned once there is the cessation of 
surgical, x-ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  See Note following Diagnostic Code 
7528, 38 C.F.R. § 4.115b.  

In this case the veteran had no continuation of therapy.  
Rather, he had removal of his prostate with monitoring for 
any evidence of a recurrence of his cancer.  The medical 
records established, without dispute, that he was stable as 
of April 1998.  The veteran does not contend that he had 
either a continuation of his cancer or a recurrence of his 
cancer at any time.  He does not dispute the timing of the 
reduction.  Moreover, he was afforded the required procedural 
rights in the proposed reduction, and then final reduction of 
his 100 percent evaluation.  Thus the facts relevant to the 
decision to reduce the veteran's 100 percent evaluation are 
not in dispute.  See VAOPGCPREC 5-2004.  The issue of the 
degree of residual disability is in dispute and is addressed 
in the remand section of this decision.


ORDER

Entitlement to service connection for a liver disorder, as 
secondary to medication prescribed for the veteran's service-
connected PTSD, is denied.

Entitlement to restoration of a 100 percent restoration for 
prostate cancer is denied.


REMAND

The Board remand of March 2004 noted that the veteran's July 
2003 VA examination was performed by a registered nurse 
practitioner and not co-signed by a physician.  As a result a 
new examination was required.  The remand directed that the 
veteran be afforded an examination, by an urologist, in order 
to evaluate the severity of the residuals of the veteran's 
service-connected prostate cancer.  

The veteran was not afforded the necessary examination.  
There is a urology consult of record, dated in August 2004, 
that was performed by an urologist.  However, the consult did 
not provide the information necessary to allow for a fair 
review of the veteran's disability.  

As noted, supra, Diagnostic Code 7825 provides that the 
veteran's disability is to be rated on residuals of voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b.  The information contained in the August 
2004 consult does not address either aspect of dysfunction.  
Nor does the consult make it clear whether the veteran 
currently experiences either residual.  Therefore, a new 
examination is required to obtain the information necessary 
for a proper application of the pertinent rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for residuals of his 
prostate cancer.  The RO should obtain 
those records that have not been 
previously secured.  

2.  The veteran should be afforded a 
genitourinary examination by an urologist 
to evaluate the severity of any residuals 
the veteran's service-connected residuals 
of prostate cancer.  The examination 
report should provide the information 
required by the Automated Medical 
Information Exchange (AMIE) worksheet for 
a genitourinary examination.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


